Title: From Benjamin Franklin to Lafayette, 9 July 1782
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


In this letter Franklin reports the most important British political development in the course of the peace negotiations, the replacement of Rockingham as prime minister by Shelburne. This permitted Shelburne to take full command of the negotiations.
Rockingham died on July 1. Three days later Shelburne assumed office as first lord of the treasury. On the same day Charles James Fox, frustrated by the cabinet’s unwillingness to recognize immediately and unconditionally American independence, resigned as secretary of state for foreign affairs. No one could be certain of the consequences of these developments; it was reported at The Hague that the King insisted that Shelburne oppose “a total unequivocal recognition of the independence of America.” Shelburne’s first discussion of America after assuming his new office came in the House of Lords on July 10. In answer to the criticism of Fox, he reportedly said that he continued to believe “that the independence of America would be a dreadful blow to the greatness of this country; and that when it should be established, the sun of England might be said to have set.” He was willing to give way, but only to necessity, claiming “that though this country should have received a fatal blow by the independence of America, still there was a determination to improve every opportunity, and to make the most vigorous exertions to prevent the court of France from being in a situation to dictate the terms of peace; the sun of England would set with the loss of America,” but he was resolved “to improve the twilight, and to prepare for the rising of England’s sun again.”

Shelburne thus seemed to be hinting at abandoning his idea of using American independence as a bargaining chip to be surrendered only if Britain’s other enemies accepted a return to the peace conditions of 1763, thereby surrendering their own war gains. Franklin, however, already considered recognition of American independence as a sine qua non and concerned himself instead with other issues; certainly he was not prepared to offer any concessions in exchange for it. On July 9, Grenville wrote Shelburne that Franklin “the other day, for the first time, gave me to understand that America must be to have her share in the N: Foundland Fishery, & that the limits of Canada would likewise be a subject for arrangement. He seems much dis-inclined to an idea he expects to be stated, of going into an examination, for the mutual compensation of the losses of individuals, insisting, perhaps with reason, upon the endless detail that would be produced by it; nor does he cease to give the most decided discouragement to any possible plan of arrangement with America, short of compleat and distinct independance, in it’s fullest sense.”
Franklin went into greater detail in a two-hour meeting with Oswald on the morning of July 10. Oswald reported that meeting to Shelburne as follows:
“… He took out a minute, & from it read a few hints or articles. Some he said as necessary for them to insist on; others which he could not say he had any Orders about, or were not absolutely demanded, & yet such as it would be advisable for England to offer for the sake of Reconciliation, and her future Interest, Viz:
1st. Of the first Class, necessary to be granted. Independence full & complete in every sense to the 13 States & all Troops to be withdrawn from thence.
2d. A settlement of the boundaries of their Colonies, & the loyal Colonies.
3d. A Confinement of the Boundaries of Canada, at least to what they were, before the last Act of Parliament, I think in 1774, if not to a still more contracted State, on an ancient footing.
4. A freedom of fishing on the Banks of Newfoundland, & elsewhere, as well for Fish as whales. I own I wonder’d he should have thought it necessary to ask for this priviledge. He did not mention the Leave of drying Fish on shore in Newfoundland, & I said nothing of it. I dont remember any more articles which he said they would insist on, or what he calld necessary for them to be granted.
Then as to the adviseable Articles, or such as he would as a Friend recommend to be offer’d by England Viz.
1st. To indemnify many People who had been ruind by Towns burnt & destroy’d. The whole might not exceed the Sum of Five or Six hundred thousand pounds. I was struck at this. However the Dr. said though it was a large Sum, it would not be ill bestow’d; as it would conciliate the Resentment of a multitude of poor Sufferers, who could have no other Remedy, & who without some Relief, would keep up a Spirit of secret Revenge & Animosity for a long time to come, against Great Britain: whereas a voluntary Offer of such Reparation, would diffuse an universal Calm & Conciliation over the whole Country.
2d. Some Sort of Acknowledgment in some public Act, of Parliament or otherwise, of our Error in distressing those countries so much as We had done. A few words of that kind the Dr said, would do more good than People could imagine.
3d. Colony Ships & Trade to be receiv’d & have the same priviledges in Britain & Ireland, as British ships & Trade. I did not ask any Explanation on that head for the present. British & Irish Ships in the Colonies to be in like manner on the same footing with their own ships.
4. Giving up every part of Canada.”
Oswald had expected to be given the conditions in writing, but “after some Reflection” Franklin said “he did not much like to give such writing out of his Hands” and then arranged for Oswald to meet with Jay. Franklin also said that he wanted to confer with Jay before giving a definite answer and hinted not only at commercial connections but at an eventual federal union with Britain. He discouraged, however, any hope that Britain might maintain any sovereignty as George III had over Ireland. Franklin thought the “American Affair” could be handled apart from the other negotiations by Britain’s issuing a separate commission. He agreed to Oswald’s suggestion that the power to grant independence should be included in such a commission. (Oswald thereby hoped that the British government could avoid granting independence before beginning discussions.) Franklin did not believe, however, that any compensation to the Loyalists should be included in a peace treaty, and he would not consider using any revenue from territorial concessions to reimburse their losses. In both this and the refusal to give Oswald anything in writing, he was correcting the mistakes he had made in April when he first proposed that Britain offer Canada.
In his letter to Shelburne, Oswald expressed hopes that it would be possible “to put an End to the American quarrel in a short time.” To do so, however, would require that Shelburne overcome his reluctance to recognize American independence. Franklin was in a strong position to wait until Shelburne conceded defeat. He had Congress’ unequivocal support, at least on this issue, whereas Shelburne had opposition in Parliament from Fox and his followers. Moreover, one of Franklin’s greatest strengths as a diplomat was his willingness to bide his time. Five years earlier he and his fellow commissioners had waited many months to begin serious discussions for an agreement with France until they could negotiate from a position of strength. His fellow commissioner Silas Deane had argued for a more active policy, but Franklin’s position prevailed, and finally his patience was rewarded. Apparently, Franklin now was prepared to wait as long as necessary in order to negotiate on his own terms; he warned Robert R. Livingston that it would be prudent to suppose “that even another Campaign may pass before all can be agreed.”
 
Dear Sir, Passy,
July 9, 1782.
Mr. Grenville has been with me in his return from Versailles. He tells me that Lord Rockingham being dead, Lord Shelburne is appointed first Lord of the Treasury; and that Mr. Fox has resigned; so that both the Secretaryships are vacant. That his communication to M. de Vergennes, was only that no change was thereby made in the dispositions of that Court for peace, &c., and he expects another courier with fuller instructions in a few days. As soon as I hear more I shall acquaint you with it. I am ever with great respect and affection, your most obedient humble servant,
B. Franklin.
Marquis de la Fayette.
